Citation Nr: 0600273	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  93-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
August 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Detroit, 
Michigan Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).

In July 2000, the Board denied the veteran's appeal for 
service connection for a back disorder.  In October 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the July 2000 Board decision and remanded the case 
for further action.

In November 2005, the veteran submitted additional evidence 
in support of his claim.  He requested that his case be 
remanded to the agency of original jurisdiction (in this 
case, the RO) for review of the new evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran requested that his case be remanded to the RO for 
review of new evidence that he has submitted.  Accordingly 
this case is remanded for the following:

1.  The RO should prepare a new rating 
decision and readjudicate the claim for 
service connection for a back disorder.  
In readjudicating the claim, the RO 
should consider all of the evidence, 
including evidence submitted since March 
2000 supplemental statement of the case 
(SSOC), particularly material submitted 
by the veteran and received by the Board 
in November 2005.

2.  If the claim remains denied, the RO 
should issue an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


